— Case o-Ly-/29/so-aSt DOC s2° riled U4/Lo/zi~ entered O47 loizi i2isoizo

 

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

in re Chapter 13

Case #: 19-72975-ast
Debtor.

NOTICE OF PRESENTMENT OF ORDER
APPROVING MORTGAGE MODIFICATION

PLEASE TAKE NOTICE that upon the annexed affirmation of
ADAM C. GOMERMAN, attorney for the debtor herein, an Order, a
copy of which is annexed hereto, shall be presented to the
Honorable Alan S. Trust, United States Bankruptcy Judge,
Courtroom 760, at the United States Bankruptcy Court for the
Bastern District of New York, at the Long Island Federal
Courthouse, 290 Federal Plaza, Central Islip, New York 11722, on
May 6, 2021 at 9:00 am, pursuant to 11 U.S.C. Sections 362 and
364, (a) approving the proposed modification agreement between
the Debtor and Sterling National Bank affecting the first
mortgage encumbering the Debtor’s homestead located at 26 Quincy
Place, West Islip, NY 11795; and (b) modifying the automatic
stay for the sole purpose of allowing the Debtor to execute and
record said mortgage modification agreement with Sterling
National Bank, together with such other and further relief that
this Court may deem just anc proper.

PLEASE TAKE FURTHER NOTICE, that if you have good reason to
object to the granting of the proposed order, you must do so in
writing at least three (3) business days before the order is to
be signed. You must serve the undersigned and all entities to
whom this motion has been noticed, as indicated on the attached
Affirmation of Mailing, with a copy of your objections stating
the legal grounds and facts to establish the reasons for your
objection.

PLEASE BE ADVISED THAT IF AN OBJECTION IS TIMELY FILED TO
THE REQUESTED RELIEF, OR IF THE COURT DETERMINES THAT A HEARING
IS APPROPRIATE, THE COURT WILL SCHEDULE A HEARING. NOTICE OF
SUCH A HEARING WILL BE PROVIDED BY THE MOVANT.

Your objection must conform to the Federal Rules of
Bankruptcy Procedure and the Local Rules of this Court, must be
filed electronically in accordance with General Order #462
{which can be found at the Court’s official website
www.nyeb.uscourt.gov}) by registered users of the Bankruptcy
Court’s electronic filing system, and by all other parties in

 
 

“EQ O4/Lorzr ENTETEd O4itofe ti 2iss:

 

interest on a 3.5 inch computer disk in Portable Document Format
(PDF), Corel WordPerfect, Microsoft Word, DOS text or a scanned
image file with an accompanying hard copy to the Judge's
Chambers at the above address together with proof by affidavit,
admission ocr otherwise that copies have been properly served. Tf
no proper objections are timely filed and served and the Judge
is satisfied from the application that the moving party is
entitled to the requested relief, the Court may grant such
relief without further hearing.

Dated: Huntington Station, NY
April 15, 2021

/s Adam C. Gomerman

 

ADAM C, GCOMERMAN, ESQ.
Attorney for the Debtor

807 Bast Jericho Tpke.
Huntington Station, NY 11746
(631)549-1111
 

UNTTED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

In re Chapter 13

Case #: 19-72975-ast

Debtor.

AFFIRMATION IN SUPPORT OF MOTION

 

ADAM C. GOMERMAN, ESQ., the undersigned attorney duly
admitted to practice law before the Courts of the State of New
York, and the United States District Court for the Eastern

District of New York, affirms the following under penalty of

perjury:

1, I am the attorney for the Debtor herein and, as such,
I am fully familiar with all the facts and circumstances of this

matter.

2. The Debtor is the fee owner of the residence located
at 26 Quincy Place, West Islip, NY¥ 11795. This property is the
homestead of the debtor.

3. The Debtor seeks to obtain this Court’s approval of a
certain Mortgage Modification Agreement with Sterling National
Bank. The proposed Agreement modifies the terms of the first
mortgage lien security interest, held by Sterling National Bank,
in and to a certain Fixed Rate Note and Mortgage executed by the

Debtor in favor of Sterling National Bank.

4, The Debtor commenced the instant Chapter 13 proceeding
with this Court on April 24, 2019, and relief was ordered that

same day.

 
~~ Ca@Se 0-1 £297 9-aSt DOC

   

5. During the prosecution of the instant case, the
parties negotiated a lean modification agreement whereby
Sterling National Bank agreed to modify and reduce the Debtor’s
monthly payment amount to $2,536.41, including escrows for taxes
and insurance. This modification would maintain the interest
rate at 5.875% for the remainder of the loan, which shall be
extended to a 40 year term. In addition, any and ali post-
petition arrears owed to Sterling National Bank wiil be added to
the balance of the loan and the debtor will be brought current.
A copy of the mortgage modification proposal is annexed hereto

as Exhibit “A”.

6, The Debtor seeks this Court’s consent to enter into
said Modification Agreement and further requests that the
automatic stay be modified as to the Debtor and Sterling

National Bank to execute and record the subject Agreement.

7. No prior application requesting the relief herein has

been made.

WHEREFORE, it is respectfully requested that an Order be
entered (a) authorizing the parties to modify the existing first
mortgage against the homestead; (b) modifying the automatic stay
for the sole purpose of executing and record the Mortgage
Modification Agreement, and granting such other and further

relief as this Court may deem just and proper.

Dated: April 15, 2021
Huntington Station, NY /s Adam C, Gomerman

 

Adam C. Gomerman, Esq.
Attorney for Debtor

807 East Jericho Turnpike
Huntington Station, N¥ 11746
{631)549-1111
 

ruled O4/Lof2ztl Entered U4floret TZiss!

 

EXHIBIT “A”
 

1 2ZIfO-aSt =~ DOC SZ) = FIeaU4/Lofizt

After Recording Please Mail To:
Dovenmuehle Mortage Inc.

1 Corporate Drive, Ste 360
Lake Zurich, 1L 60047

“The Premises is or will be iraproved with
District/Section/Block/Lot 38800/0100/083000 a one or two family house or dwelling”

[Space Above This Line For Recording Data]
Origina! Principal Amount $202,000.00 Invester Loan No
Unpaid Principal Amount $161,636.57 Loan No: 5

New Principal Amount $248,101.42

Total Cap Amount $86,464.85

 

 

LOAN MODIFICATION AGREEMENT (MORTGAGE)
(Providing for Fixed Interest Rate)

This Loan Modification Agreement (“Agreement”), made this 16th day of February, 2621, between
THOMAS J. SARCONA AND DONNA M. SARCONA (“Borrower”) whose address is 26 QUINCY PLACE,
WEST ISLIP, NY 11795 and STERLING NATIONAL BANK, SUCCESSOR BY MERGER TO ASTORIA
BANK E/K/A ASTORIA FEDERAL SAVINGS AND LOAN ASSOCIATION (“Lender”) whose address is 1
CORPORATE DR, SUITE 360, LAKE ZURICH, IL 60047, amends and supplements (1) the Mortgage, Deed of
‘Trust, or Security Deed (the “Security Instrument”), and Timely Payment Rewards Rider, if any, dated August 26,
2003, in the amount of $202,000.00 and recorded on December 16, 2003 in Book, Volume, or Liber No,
00020597, at Page 118 (or as Instrument No. N/A) , of the Official (Name of Records} Records of Suffolk, NEW
YORK (County and State, or other jurisdiction) and (2) the Note, bearing the same date as, and secured by, the
Security Instrument, which covers the real and personal property described in the Security Instrument and defined
therein as the “Propetty”, located at

26 QUINCY PLACE, WEST ISLEP, NY 11795
(Property Address)

the real property described being set forth as follows:
SEE EXHIBIT "A" ATTACHED HERETO AND MADE A PART HEREOF:

CHAIN OF TITLE: SEE EXHIBIT "B" ATTACHED HERETO AND MADE A PART HEREOF:

In consideration of the mutual promises and agreements exchanged, the parties hereto agree as follows
(notwithstanding anything to the contrary contained in the Note or Security Instrument):

 

Loan Modification Agreement—Single Family—Paunie Mae Uniform Instrument Form 3179 1/01 (rev. 4414)
The Compliance Source, Inc. Page 1 of 8 TFVO3NY 10/01 Rey. 03/17
©2001-2017, The Compliance Source, Ine,

UMA ANA A UG A

 

 

 
 

CaSO ofl f 29 TS~

 

 

   

As of April 1, 2021, the amount payable under the Note and the Security Instrument (the “Unpaid
Principal Balance”) is U.S. $248,101.42, consisting of the unpaid amount(s) loaned to Borrower
by Lender plus any interest and other amounts capitalized,

Borrower promises to pay the Unpaid Principal Balance, plus interest, to the order of Lender,
Interest will be charged on the Unpaid Principal Balance at the yearly rate of 5.875%, from April
1, 2021. Borrower promises to make monthly payments of principal and interest of U.S.
$1,343.53, beginning on the Ist day: of May, 2021, and continuing thereafter on the same day of
each succeeding month until principal and interest are paid in full. The yearly rete of 5.875% will
remain in effect until principal and interest are paid in full. Ifon April i, 2061 (the “Maturity
Date”), Borrower still owes amounts under the Note and the Security Instrument, as amended by
this Agreement, Borrower will pay these amounts in foil on the Maturity Date.

If all or any part of the Property or any Interest in the Property is sold or transferred (or if
Borrower is not a natural person ‘and a beneficial interest in Borrower is sold or transferred)
without Lender’s prior written consent, Lender may require immediate payment in full of all sums
secured by this Security Instrument,

If Lender exercises this option, Lender shall give Borrower notice of acceleration. The notice
shall provide a period of not less than 30 days from the date the notice is delivered or mailed
within which Borrower must pay all sums secured by this Security Instrument. If Borrower fails
to pay these sums prior to the expiration of this period, Lender may invoke any remedies permitted
by this Seourity Instrument without further notice or demand on Borrower.

Borrower also will comply with all other covenants, agreements, and requirements of the Security
Instrument, including without limitation, Borrower’s covenants and agreernents to make all
payments of taxes, insurance premiums, assessments, escrow items, impounds, and al] other
payments that Borrower is obligated to make under the Security Instrument; however, the
following terms and provisions are forever canceled, null and void, as of the date specified in
paragraph No, i above:

a) all terms and provisions of the Note and Security Instrument (if any) providing for,
implementing, or relating to, any change or adjustment in the rate of interest payable
under the Note, including, where applicable, the Timely Payment Rewards rate reduction,
as described in paragraph | of the Timely Payment Rewards Addendum to Note and
paragraph A.1. of the Timely Payment Rewards Rider. By executing this Agreement,
Borrower waives any Timely Payment Rewards rate reduction to which Borrower may
have otherwise been entitled; and

b} all terms and provisions of any adjustable rate rider, or Timely Payment Rewards Rider,
where applicable, or other instrument or document that is affixed to, wholly or partially
incorporated into, or is part of, the Note or Security Instrument and that contains any such
terms and provisions as those referred to in (a) above.

Borrower understands and agrees that:
a) All the righty and remedies, stipulations, and conditions contained in the Security

Instrument relating to default in the making of payments under the Security Instrument
shall also apply to default in the making of the modified payments hereunder.

 

Loan Modification Agreement—Singlec Family—Fannie Mae Uniform Instrument Form 3179 1/01 (rev. 4/14)
The Comptiance Source, Inc, Page 2 of 8 UTOSNY LOA Rev, 03/17

©2001-2017, The Compliance Source, Ine.

LAA OT BB A ED

 

ered U4) Loi2d Lz.50. 2900

 
   

EMETEeS U4/Tor2t

 

 

 

b} All covenants, agreements, stipulations, and conditions in the Note and Security
Instrument shall be and remain in full force and effect, except as herein modified, and
none of the Borrower’s obilgations or liabilities under the Note and Security Instrument
shall be diminished or released by any provisions hereof, nor shall this Agreement in any
way impair, diminish, or affect any of Lender's rights under or remedies on the Note and
Security Instrument, whether such rights or remedies arise thereunder or by operation of
law, Also, all rights, of recourse to which Lender is presently entitled against any
property or any other persons in any way obligated for, or liable on, the Note and
Security Instrument are expressly reserved by Lender.

 

} Nothing in this Agreement shall be understood or construed to be a satisfaction or release
in whole or in part of the Note and Security Instrument.

d) All costs and expenses incurred by Lender in connection with this Agreement, including
recording fees, title examination, and attorney’s fees, shall be paid by the Borrower and
shalf be secured by the Security Instrument, unless stipulated otherwise by Lender.

8} Borrower agrees to make and execute such other documents or papers as may be
necessary or required to effectuate the terms and conditions of this Agreement which, if
approved and accepted by Lender, shall bind and inure to the heirs, executors,
administrators, and assigns of the Borrower.

f Borrower authorizes Lender, and Lender’s successors and assigns, to share Borrower
information including, but not limited to (i) name, address, and telephone number, {ii)
Social Security Number, (iii) credii score, (iv) income, (v} payment history, (vi} account
balances and activity, including information about any modification or foreclosure relief
programs, with Third Parties that can assist Lender and Borrower in obtaining a
foreclosure prevention alternative, or otherwise provide support services related to
Borrower’s loan. For purposes of this section, Third Parties include a counseling agency,
state or local Housing Finance Agency or similar entity, any insurer, guarantor, or
servicer that insures, guarantees, or services Borrower's loan or any other mortgage loan
secured by the Property on which Borrower is obligated, or to any companies that
perform support services to them in connection with Borrower’s Joan.

Borrower consents to being contacted by Lender or Third Parties concerning mortgage
assistance relating to Borrower’s loan including the trial period plan to modify
Borrower’s loan, at any telephone number, including mobile telephone number, or email
address Borrower has praviced to Lender or Third Parties.

By checking this box, Borrower also consents to being contacted by text messaging Ci.

6. By this paragraph, Lender is notifying Borrower that any prior waiver by Lender of Borrower's
obligation to pay to Lender Funds for any or all Escrow Items is hereby revoked, and Borrower
has been advised of the amount needed to fully fund the Escrow Items.

7 Borrower will pay to Lender on the day payments are due under the Loan Documents as amended
by this Agreement, until the Loan is paid in full, a sum (the “Funds”) to provide for payment of
ariounts due for: (a) taxes and assessments and other items which can attain priority over the

 

Loan Modification Agreement—Single Family—Fannie Mae Uniform Instrument Form 3179 1/01 (rey. 4/14)

The Compliance Source, Inc, Page 3 of 8 23703NY 10/01 Rey. 03/17
©2001-2017, The Compliance Source, Inc.

UO A) UL A SLE RY A IN
 

Case o-Ly-f29fo-ast VOC sa File

 

OZ

 

Mortgage as a lien or encumbrance on thé Property; (b) leasehold payments or ground rents on the
Property, if any; (c) premiums for any and alf insurance required by Lender under the Loan
Documents; (d) mortgage insurance premiums, if any, or any sums payable to Lender in lieu of |
tle paytnent of mortgage insurance premiums in accordance with the Loan Documents; and (e)
any community association dues, fees, and assessments that Lender requires to be escrowed. These

items are called “Escrow Items.” Borrower shall promptly furnish to Lender ail notices of

amounts to be paid under this paragraph. Borrower shall pay Lender the Funds for Escrow Items

unless Lender waives Borrower’s obligation to pay the Funds for any or all Escrow Items, Lender

may waive Borrower’s obtigation to pay to Lender Funds for any or all Escrow Items at any time.

Any such waiver may only be in writing, In the event of such waiver, Borrower shall pay directly,

when and where payable, the amounts due for any Escrow Items for which payment of Funds has

been waived by Lender and, if Lender requires, shall furnish to Lender receipts evidencing such

payment within such time period as Lender may require. Borrower’s obligation to make such

payments and to provide receipts shall for all purposes be deemed to be a covenant and agreement

contained in the Loan Documents, as the phrase “covenant and agreement” is used in the Loan

Documents. If Borrower is obligated to pay Escrow Items directly, pursuant to a waiver, and

Borrower fails to pay the amount due for an Escrow Item, Lender may exercise its rights under the

Loan Documents and this Agreement and pay such amount and Borrower shall then be obligated

to repay to Lender any such amount, Lender may revoke the waiver as ta any ar all Escrow Items

at any time by a notice given in accordance with the Loan Documents, and, upon such revocation,

Borrower shall pay to Lender all Funds, and in such amounts, that are then required under this

paragraph.

Lender may, at any time, collect and hold Funds in an amount (a) sufficient to permit Lender to
apply the Funds at the time specified under the Real Estate Settlement Procedures Act (“RESPA”),
and (b) not to exceed the maximum amount a lender can require under RESPA. Lender shall
estimate the amount of Funds due on the basis of current data and reasonable estimates of
expenditures of future: Escrow Items or otherwise in accordance with applicable law.

The Funds shall be held in an institution whose deposits are insured by a federal agency,
instrumentality, or entity (including Lender, if Lender isan institution whose deposits are so
insured) or in any Federal Home Loan Bank. Lender shall apply the Funds to pay the Escrow
Htems no later than the time specified under RESPA. Lender shall not charge Borrower for holding
and applying the Funds, annually analyzing the escrow account, or verifying the Escrow Items,
unless Lender pays Borrower interest on the Funds and applicable law permits Lender to make
such a charge, Unless an agreement is made in writing or applicable law requires interest to be
paid on the Funds, Lender shall not be required to pay Borrower any interest or earnings on the
Funds. Lender and Borrower can agree in writing, however, that interest shall be paid on the
Funds. Lender shall provide Borrower, without charge, an anaual accounting of the Funds as
required by RESPA.

If there is a surplus of Funds held in escrow, as defined under RESPA, Lender shall account to
Borrower for the excess funds in accordance with RESPA, If there is a shortage of Funds held in
escrow, as defined under RESPA, Lender shall notify Borrower as required by RESPA, and
Borrower shall pay to Lender the amount necessary to make up the shortage in accordance with
RESPA, but in no more than 12 monthly payments. If there is a deficiency of Funds held in
escrow, as defined under RESPA, Lender shall notify Borrower as required by RESPA, and
Borrower shall pay to Lender the amount necessary to make up the deficiency in accordance with
RESPA, but in no more than 12 monthly payments,

 

Loan Modification Agreement—Single Family—-Fannie Mae Uniform Instrument Born 3179 1/01 (rev. 4/14)
The Compliance Source, Inc, Page 4 of 8 23703NY 10/01 Rey. 03/17
©2001-2017, The Compliance Source, Inc,

{OLN OW VT ST OU
 

Loe EMereG U41ToiZ Preto a Zo

Upon payment in full of all sums secured by the Loan Documents, Lender shall promptly refund
to Borrower any Funds held by Lender.

Nw | bec pws |

Borrower - THOMAS J. SARCONA

LL. DA cee Ona Date: vt 2\

Borrower - DONNA M. SARCONA

 

ACKNOWLEDGMENT

State of QA cy §
oh

 

County of §
BO. On the \S- day of Worn, , inthe year wu before me, ee
Pecan WO A RNA, , the undersigned, a Notary Public in and for' said State, personaily

 

appeared THOMAS J. SARCONA AND DONNA M. SARCONA personally known to me {or proved ta me on
the basis of satisfactory evidence) to be the individual(s) whose namg is(are) subscribed to the within instrument and
acknowledged to me that he/she executed the same in his/her cafabity(ies) and that by his/her signature(s) on the
instrument, the individual(s}, or the person upon behalf of whic f individual(s) acted, executed the instrument.

cv Individual Taking Acknowledgment
wh Gomer

ADAM GOMERMAN Printed Name
NOTARY PUBLIC, STATE OF NEW YORK

Registration No, 02604890299 -
Quatified in Suffoik Gounty Office of Individual Taking Acknowiedgment

Commission Expires Becember 30, 2021
(Sealj My Commission Expires: bo hov\

   

 

 

 

 

 

 

 

Loan Modification Agreement-—Single Family—-Fannie Mae Uniform Instrument Form 3179 4/01 (rev, 4/14)
The Compliance Source, Inc, Page 5 af8 ZITOINY 10/01 Rey, 03/17
©2001-2017, The Compliance Source, Inc,

| VEIIND WS IU 8, MU UO YVR TG

 
 

Z2dfo-ast” DOC sz Filled’ O4/Tof2zi Entere

ACCEPTED AND AGREED TO BY THE OWNER AND HOLDER OF SAID NOTE
STERLING NATIONAL BANK, SUCCESSOR BY MERGER TO ASTORIA BANK F/K/A ASTORIA
FEDERAL SAVINGS AND LOAN ASSOCIATION

br APBD 4/08/aOo\
Greg Perry ~Lender Date of Lender’s Signature

ACKNOWLEDGMENT

 

State of LL.

§
§
County of Lowe 8
On this s day of Ages \ in the year 2Oa\ , before me, the undersigned, a Notary

Public in and for said State, personally appeared G ‘Party the
4 i , personally known to me (or proved to me on the basis of satisfactory evidence)

to be the individual(s whose name is(ay€) subscribed to the within instrament and acknowledged to me that he/sré
executed the same in his/hgf capacity(igg) and that by his/her signature(gf on the instrument, the individual(}, or the
person ypon behalf of which the individual(s) acted, executed the instrument,

Lowe. Zuech in _Lalke. County, DL

(insert the city or other political subdivision) (and insert the Stats and County or other place the acknowledgment was taken}

Signature of Individual Taking Acknowledgment

Richard A. Radwan

Printed Name

Notosy Ayblic

Office of Individual Taking Acknowledgment

My Commission Expires: 6130/2004

 

   
  
 

 
 

OFFICIAL SEAL
3 RICHARD A RADWAN

2 NOTARY PUBLIC - STATE OF ILLINGIS
MY COMMISSION EXPIRES.06/30/24

 

  

 

Loan Modification Agreement—Single Family—Fannie Mae Uniform Instrument Form 3179 1/01 (rev, 4/14)
2I703NY 10/01 Rev. 03/17

The Compliance Source, Inc. Page 6 of 8
©2001-2017, The Compliance Source, Inc,

A OEE Te a

 

 

 
aS CEC O-LY= f2Z29/9-ast |

 

ed O4/Tofcél LZisorzo

 

 

EXHIBIT A

BORROWER(S): THOMAS J. SARCONA AND DONNA M, SARCONA

LOAN NUMBER:

LEGAL DESCRIPTION:

STATE OF NEW YORK, COUNTY OF SUFFOLK, AND DESCRIBED AS FOLLOWS:

ALL THAT CERTAIN PLOT, PIECE OR PARCEL OF LAND WITH THE BUILDINGS AND
IMPROVEMENTS THEREON ERECTED, SITUATE, LYING AND BEING IN THE TOWN OF ISLIP,
COUNTY OF SUFFOLK AND STATE OF NEW YORK, KNOWN AND DESIGNATED AS PART OF LOTS
29 TO 33, BLOCK 16 ON A CERTAIN MAP ENTITLED, "MAP OF NEW COLONIAL MANOR", AND
RUED IN THE OFFICE OF THE CLERK OF THE COUNTY OF SUFFOLK ON APRIL 14, 1909 AS MAP
NO, 393, BOUNDED AND DESCRIBED AS FOLLOWS: BEGINNING AT THE CORNER FORMED BY
THE INTERACTION OF THE NEW SOUTHERLY SIDE OF SCOTT AVENUE AS WIDENED THE NEW
WESTERLY SIDE OF QUINCY PLACE OF WIDENED; RUNNING THENCE SOUTH 15 DEGREES 00
MINUTES 10 SECONDS WEST ALONG THE NEW WESTERLY SIDE OF QUINCY PLACE AS \
WIDENED 95.00 FEET; THENCE NORTH 74 DEGREES 59 MINUTES 50 SECONDS WEST, 95.00 FEET;
THENCE NORTH 15 DEGREES 00 MINUTES 10 SECONDS EAST, 95,00 FEET TO THE NEW t
SOUTHERLY SIDE OF SCOTT AVENUE AS WIDENED; THENCE SOUTH 74 DEGREES 59 MINUTES

50 SECONDS EAST ALONG THE NEW SOUTHERLY SIDE OF SCOTT AVENUE, 95.00 FEET TO THE

CORNER AT THE POINT OR PLACE OF BEGINNING.

ALSO KNOWN AS: 26 QUINCY PLACE, WEST ISLIP, NY 11795

 

Loan Modification Agreement—Single Family—Fannie Mae Uniform Instrument Form 3179 1/01 (rev. 4/14}

The Compliance Source, Inc, Page 7 of 8 23703NY¥ 10/01 Rev. 03/17
©2001-2017, The Compliance Source, Inc.

CAUMUI AV1 NYE SEL AMT CTS VT TAT LT EY Hil
‘he
 

“DOC S22 FeO O4/1tofzil Enterea O47Torzi tc:

 

EXHIBIT B

LOAN NUMBER:

ALSO KNOWN AS: 26 QUINCY PLACE, WEST ISLIP, NY 11795

 

CHAIN OF TITLE:

Mortgages above were then Consolidated, Extended and Modified to form a single lien of $202,000.00 by a
Consolidation Agreement from THOMAS J SARCONA & DONNA M SARCONA FKA DONNA M FALCO to
ASTORIA FEDERAL SAVINGS & LOAN ASSOCIATION dated August 26, 2003 and recorded on December
16, 2003 in BOOK M00020597 PAGE 118. Mortgage Tax Paid: $0,00

 

 

Form 3179 1/01 (rev, 4/14}
23TO3NY 10/01 Rev, 03/17
©2001-2017, The Compliance Source, tue,

VAM ANNI OU I AO

Loan Modification Agreement—Single Family—Fannie Mae Uniform Instrument
The Compliance Souree, Inc, Page & of 8
Case o-tyfegro-ast™ DOC sc" Fined yu

   

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

In re Chapter 13

Case #: 19-72975-ast

ORDER APPROVING MORTGAGE MODIFICATION

 

UPON THE MOTION of the Debtor, DONNA M. FALCO, dated April
15, 2021, pursuant to 11 U.S.C. Sections 362 and 364 seeking
authority of this Court to modify the first mortgage encumbering
real property located at 26 Quincy Place, West Islip, N¥ 11795,
and appearing that due notice of the application having been
made, and there being no opposition thereto ana sufficient cause
appearing thereof, it is

ORDERED, that the Debtor, DONNA M. FALCO, and Sterling
National Bank are hereby authorized to enter into the Mortgage
Modification Agreement as annexed as Exhibit “A” to the motion,
to modify the terms of the first mortgage lien encumbering
certain real property known as 26 Quincy Place, West Islip, NY
11795; and it is further

ORDERED, that the automatic stay imposed upon filing of the
within bankruptcy case is hereby modified for the sole purpose
of allowing the Debtor and Sterling National Bank to execute and
record the Mortgage Modification Agreement proposed in the
annexed Exhibit “A” to the motion.

 
UNTTED STATES BANKRUPTCY COURT
PFASTERN DISTRICT OF NEW YORK

In re Chapter 13

Case #: 19-72975-ast

AFFIDAVIT OF SERVICE

Maria Goldman, being duly sworn, deposes and says:

1. Iam not a party to this action, I am over eighteen

years of age and reside in Lindenhurst, New York.

2, On April 15, 2021, I served a Notice of Presentment of
Order, Proposed Order and Support Documents by depositing a true
copy, thereof, enclosed in a post-paid wrapper, in an official
depository under the exclusive care and custody of the U.S.

Postal Service within New York State, addressed to:

Marianne DeRosa, Trustee
125 Jericho Turnpike; Suite 105
Jericho, N¥ 11753

US Trustee
560 Federal Plaza
Central Islip, NY 11722

NY State Department

of Taxation and Finance
Civil Enforcement

W A Harriman State Campus
Albany, NY 12227-0001

Sterling National Bank
400 Rella Blvd.
Montebello, NY 10901

Stern & Eisenberg PC
485B Route 1 South

 

 

 
 

“f29fo-asSt DOC sZ2 Fie O4/1lo/2l

 

Suite 330
Tselin, NJ 08830

Dated: Huntington Station, New York
April 15, 2021
/s Maria Goldman

 

 

Maria Goldman
Sworn to before me this

15th day of April, 2021

/s Adam C. Gomerman

 

Notary Public
